    Case 2:21-cv-02020-FB-ARL Document 9 Filed 05/10/21 Page 1 of 1 PageID #: 39

                                                                                               144-41 70th Road
                                                                                     Flushing, New York 11367
                                                                                               tel: 718.705.8706
                                                                                              fax: 718.705.8705
                                                                                      uri@horowitzlawpllc.com
                                                                                     www.horowitzlawpllc.com



May 10, 2021

The Honorable Arlene R. Lindsay
United States District Court
Eastern District of New York
814 Federal Plaza
Central Islip, NY 11722

Via ECF

       Benhayun v. Experian Information Solutions, Inc., et al.
       Docket No. 2:21-cv-02020-FB-ARL
Your Honor,

       We represent the Plaintiff, Sami Benhayun, in the above referenced action, and write in accordance
with Your Honor’s Individual Practices, and with consent of Counsel for Defendant Discover Bank
(“Discover”).

        We are pleased to report that the Plaintiff has reached an agreement to settle all claim with prejudice
as alleged in the Complaint against Defendant Discover.

       Accordingly, we respectfully request the Court adjourn all upcoming dates and deadlines as to
Discover, and enter a Sixty (60) Day Order allowing for the parties to finalize and consummate the
Settlement Agreement.

       We thank Your Honor and the Court for its kind considerations and courtesies.


                                               Respectfully,

                                               /s/ Uri Horowitz
                                               Uri Horowitz

       CC: All Counsel of Record via ECF
